ICJ_032_PassageIndianTerritory_PRT_IND_1958-08-28_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF AUGUST 28th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU
DROIT DE PASSAGE

SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 28 AOUT 1958
This Order should be cited as follows:

“Case concerning Right of Passage over Indian Territory,
Order of August 28th, 1958: I.C.]. Reports 1958, p. 40.

La présente ordonnance doit être citée comme suit:

« Affaire du droit de passage sur territoire indien,
Ordonnance du 28 août 1958: C.I. J. Recueil 1958, p. 40.»

 

Sales number 192
N° de vente:

 

 

 
40

COUR INTERNATIONALE DE JUSTICE

1958
Le 28 août
Rôle général
n° 32

ANNÉE 1958

28 août 1958

AFFAIRE DU
DROIT DE PASSAGE

SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

vu l'ordonnance du 10 février 1958 par laquelle le délai fixé pour
le dépôt de la duplique du Gouvernement de l’Inde a été reporté
au 25 septembre 1958;

Considérant que, par lettre du 12 août 1958, l'agent du Gouver-
nement de l’Inde a demandé une prorogation de cinq mois pour le
dépôt de la duplique;

Considérant que, par lettre du 26 août 1958, l’agent du Gouver-
nement du Portugal a fait savoir que son Gouvernement ne s’oppo-
serait pas à une prorogation de deux mois, à condition que le délai
accordé pour la préparation des plaidoiries ne soit pas inférieur à
celui dont le Gouvernement de l'Inde aura disposé pour la prépa-
ration de sa duplique;

4
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ORD. DU 28 VIII 58) 41

Décide, sans accepter la condition énoncée par le Gouvernement
du Portugal, de reporter au 25 novembre 1958 la date d'expiration
du délai fixé pour le dépôt de la duplique du Gouvernement de
l'Inde.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-huit août mil neuf cent
cinquante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République du Portugal et au Gouver-
nement de la République de l’Inde.

Le Président,
(Signé) Helge KLAESTAD.

Le Premier Secrétaire
faisant fonction de Greffier,

(Signé) S. AQUARONE.
